Title: To George Washington from Tench Tilghman, 15 July 1784
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore [Md.] 15th July 1784.

Only one Vessel has arrived from Ireland since I had last the honor of writing to your Excellency, and she came in last Night. As she had 450 people on Board, I thought I stood a good chance of procuring the two Tradesmen you have commissioned me to purchase —Upon enquiry, I found only ninety were servants—among them none who would suit you. The remainder were persons who paid their own passages. There was a Bricklayer, who could not say much for himself, and several Carpenters, but they would not engage for any certain time, neither would they take less than the high daily Wages given to such Tradesmen here.
Such is the demand for Carpenters and Masons, that the Master Builders in those Branches who are settled here, in order to intice the new comers to give them a preference, will agree to release a four years indented servant at the expiration of one year and an half—And as it is usual for the owner of Ships to permit the servants to chuse their own Masters, you may suppose few or none of such as you want, ever go out of

this Town, but upon such terms as I have mentioned—Indeed there is something so alluring in a Town to people of that Class, that they would generally prefer it, with some disadvantages, to the Country. I shall however continue to look out, untill you inform me that you are supplied, and should such, as I think will suit offer I shall not hesitate to make them some allowance upon the term of their Indenture, if I cannot procure them otherwise.
Mrs Tilghman wishes her Compliments to Mrs Washington and your Excellency may be joined with those of Dear Sir Your most obt and hble servt

Tench Tilghman


P.S. Mr Thomas Peters has requested me to find a conveyance for a wheat Fan which he procured in Pennsylvania for your Excellency. I shall ship it by the Alexandria Packet to the care of Colo. Fitzgerald.

